PER CURIAM:
Anthony Richard Hinds seeks to appeal the district court’s order dismissing as successive his petition filed under 28 U.S.C. § 2255 (2000). The order is appealable only if a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appeal-ability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demon*605strating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). Even if we were to find debatable or wrong the district court’s procedural determination that Hinds’s § 2255 motion was successive, see In re Goddard, 170 F.3d 435, 437-38 (4th Cir.1999), our independent review of the record discloses that Hinds’s constitutional claims are not debatable. Accordingly, we deny Hinds’s motion for a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED